Citation Nr: 0336711	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May 1946 to January 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2001 rating action that denied SMC based 
on the need for A&A or housebound status.  A Notice of 
Disagreement was received in July 2001, and a Statement of 
the Case was issued in September 2002.  A Substantive Appeal 
was received subsequently in September 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected disabilities consist of 
impairment of rectal and anal sphincter control, rated 60 
percent disabling; adenocarcinoma of the prostate, rated 40 
percent disabling; and otitis externa, functional 
gastrointestinal disease, impotency, allergic rhinitis, and 
sinusitis, each assigned a noncompensable rating.  The 
combined disability rating is 80 percent.  A total disability 
rating based on individual unemployability due to service-
connected disabilities, as well as SMC under the provisions 
of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), on account 
of loss of use of a creative organ, have been in effect since 
June 1999.

3.  Competent medical examiners have indicated that, as a 
result of the combined effects of the veteran's disabilities, 
the veteran requires the daily personal health care services 
of a skilled provider, without which he would require 
hospital, nursing home, or other institutional care.  




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for the award of SMC based on A&A have been met.  
38 U.S.C.A. §§ 1114, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's award of SMC based on A&A (the greater 
benefit), the Board finds that the passage of the VCAA and 
implementing regulations does not prevent it from rendering 
this decision on this claim, as all notification and 
development action needed to render a fair decision to the 
full extent has been accomplished.

II.  Analysis

An increased level of SMC is payable to a veteran who is, as 
a result of his service-connected disabilities, so helpless 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502; 38 C.F.R. 
§ 3.351(c).

The following criteria will be considered in determining 
whether the veteran can establish a factual need for the 
regular aid and attendance of another person: the inability 
of the veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without such aid; the inability of the veteran to feed 
himself through the loss of coordination of upper extremities 
or through extreme weakness; the inability to attend to the 
wants of nature; or an incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
veteran from the hazards or dangers incident to his daily 
environment.  It is not required that all of the disabling 
conditions enumerated above be found to exist to establish 
eligibility for aid and attendance.  The particular personal 
function that the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless as to be in need of regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

In this case, the veteran contends that he is entitled to SMC 
based on A&A or housebound status due to total loss of 
sphincter control and inability to ambulate without use of a 
wheelchair.  

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that, with 
resolution of all reasonable doubt, the criteria for SMC 
based on A&A are met.  

The veteran's service-connected disabilities consist of 
impairment of rectal and anal sphincter control, rated 60 
percent disabling; adenocarcinoma of the prostate, rated 40 
percent disabling; and otitis externa, functional 
gastrointestinal disease, impotency, allergic rhinitis, and 
sinusitis, each assigned a noncompensable rating.  The 
combined disability rating is 80 percent.  A total disability 
rating based on individual unemployability due to service-
connected disabilities, as well as SMC under the provisions 
of 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), on account 
of loss of use of a creative organ, have been in effect since 
June 1999.

In a statement of April 2001, the veteran's treating VA 
physician stated that he had multiple medical problems that 
interfered with his ability to participate in activities of 
daily living.  He had a history of prostate cancer status 
post radiation treatments that left him incontinent of stool, 
for which he wore adult diapers.  He also had hypertension, 
diabetes, anemia, reflux esophagitis, and chronic obstructive 
pulmonary disease (COPD).  The doctor opined that the 
combination of these problems made it difficult for him to 
ambulate for any distance, climb stairs, or go shopping, and 
that he frequently required the use of a wheelchair to get 
around.

After examination in September 2001, a VA nurse-practitioner 
opined that the veteran did not currently require the daily 
personal health care service of a skilled provider, but noted 
that he felt he may need assistance with housekeeping soon 
due to increasing physical disability.

On May 2002 examination by the veteran's treating VA 
physician to determine whether he was housebound or 
permanently needed A&A, the veteran complained of inability 
to ambulate or get around in sufficient degree to carry out 
activities of daily living.  On examination, the veteran was 
in a wheelchair and appeared chronically ill.  There were 
decreased fine movements of the upper extremities, and 
weakness and deconditioning of the lower extremities.  He 
used a wheelchair, and was able to ambulate only very short 
distances with a walker.  He had fecal and urinary 
incontinence related to prostate radiation and cancer, 
respectively.  He was oxygen-dependent due to CORD, and 
dyspnea limited his activities.  Anemia of chronic disease 
also limited his activities.  He primarily left his home for 
medical visits, and occasionally visited his family and went 
shopping, but he required assistance.  The diagnoses were 
prostate cancer, recent pneumonia, oxygen-dependent COPD, 
diabetes, gastroesophageal reflux disease, recurrent urinary 
tract infection, and hypertension.  The doctor opined that 
the veteran required the daily personal health care services 
of a skilled provider, without which services he would 
require hospital, nursing home, or other institutional care.
   
On November 2002 examination by another VA physician to 
determine whether the veteran was housebound or permanently 
needed A&A, he complained of bowel movements requiring 7 to 8 
diaper changes per day, weakness, inability to walk, 
shortness of breath requiring oxygen, and being wheelchair-
bound.  On examination, the veteran was in a wheelchair.  The 
doctor noted that he relied on his wife to perform all daily 
activities, including going into and out of the bathroom, 
dressing, and meals.  He sometimes used a walker, and had 
difficulty ambulating.  He had complete loss of sphincter 
control.  He only left his house for medical appointments.  
He was unable to walk without the assistance of another 
person.  He could leave his home, but only with assistance.  
He required a wheelchair and walker for locomotion.  The 
doctor opined that the veteran continued to get increasingly 
worse, and the diagnosis was prostate cancer.  He further 
opined that the veteran required the daily personal health 
care services of a skilled provider, without which services 
he would require hospital, nursing home, or other 
institutional care.

Clearly, the competent medical examiners have indicated that, 
as a result of the combined effects of the veteran's 
disabilities, the veteran requires the daily personal health 
care services of a skilled provider, without which he would 
require hospital, nursing home, or other institutional care.  
The Board acknowledges that in an April 2001 and May 2002 
reports, the veteran's treating physician addressed the 
veteran's service-connected and nonservice-connected 
disabilities.  When examined by another physician in November 
2002, that physician reiterated the conclusion of the  
veteran's treating physician.  While the November physician 
also did not specify that the severity of the veteran's 
impairment was based on service-connected disabilities, 
alone, that the physician's discussion of the veteran's loss 
of sphincter control and worsening cardiac disability, each a 
significant service-connected disability (rated as 40 and 60 
percent disabling, respectively), suggests that such may be 
the case.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board finds that the evidence establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  

In view of the Board's grant of SMC based on aid and 
attendance (the greater benefit), discussion of the issue of 
entitlement to SMC based on housebound status (the lesser 
benefit) is unnecessary.


ORDER

SMC based on A&A is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



